DETAILED ACTION
First Office Action with respect to claims 1-20.  Claims 1, 10 and 15 are independent. This application is a continuation of application 16/531,523 issued 12/15/2020 as patent 10,869,276.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

List of cited references
US-8,660,549 B2
Hrabak et al. 
02-2014
US-2015/0244826 A1
Stenneth, Leon
08-2015
US-2014/0244104 A1
Tan, Adrian K.
08-2014
US-9,836,062 B1
Hayward, Gregory
12-2017


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,869,276. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims contain the same features as those found in the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth (2015/0244826) in view of Tan (2014/0244104).

Regarding claim 1, Stenneth discloses –  A system, comprising: one or more processors; memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to capture current sensor data from a vehicle system that indicates a current state of a vehicle ([0072-0073] and Fig. 10),  infer an occurrence of a trigger event that impacts the vehicle, based at least in part on the current sensor data  [0041, 0056], generate a message indicating the occurrence of the trigger event and transmit the message, via one or more connected devices, to an intended destination. [0032, 0037-0039, 0041, 0048, 0070] and Figs. 3, 7, 13 & 14.
Stenneth teaches processing and transmitting sensor data in a bandwidth efficient manner. (Abstract)  Creating a database where the determined information, for example, orientation information and/or safety and security information and/or diagnostic (battery) and emission information may be stored. [0039-0041, 0070] Each sensor is defined in terms frequency, cache ability, maximum cache duration, deviation acceptable and priority. A specification of one or more prioritization attributes for one or more sensors is associated with at least one transmitting entity. [0032] The platform may store one or more sensor data based, at least in part, on priority information, cache ability information, cache duration information, or a combination thereof. ([0041] and Fig. 10)  Vehicle may need to transmit sensor data aggressively if the vehicle has not satisfied one or more predefined expectations. [0056] Sensor data can be added to the cache if it deviates from the sensor data already in the cache by a significant margin. [0073] and Fig. 10. See also Abstract, paragraphs [0031-0032, 0039-0041, 0048-0050, 0056, 0070-0071, 0076] and Figs. 3, 7, 10, 13 & 14.
Stenneth doesn’t expressly disclose sensor data from a vehicle system that indicates a current state of an idle vehicle and the trigger event that impacts the idle vehicle.
In an analogous art, Tan teaches a controller may determine the vehicle travel state by determining whether the vehicle 10 is stationary or moving. For an electric or hybrid vehicle, the onboard controller 18 can determine whether the vehicle 10 is using electric power, power provided by a combustion engine, or both. The onboard controller 18 can limit the amount of communications that occur when the battery of the vehicle 10 is not being charged or when the vehicle 10 is running on electric power to reduce depletion of the battery. [0022, 0035]
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have used some of the Tan features related to transmission of vehicle parameters depending on the stationary or moving state of the vehicle in the system of Stenneth where the system prioritizes sensor data attributes where the priority attributes may then include the state of charge (SOC).  This would have afforded the system of Stenneth with Tan the ability to transmit sensor data in a power efficient manner. The modification of Stenneth with Tan would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Regarding claim 2, Stenneth discloses determining a priority of the trigger event [0032, 0037], the priority reflecting a severity of the trigger event, and wherein, to transmit the message is based at least in part on the priority. (The platform may store one or more sensor data based, at least in part, on priority information, cache ability information, cache duration information, or a combination thereof. ([0041] and Fig. 10)  Vehicle may need to transmit sensor data aggressively if the vehicle has not satisfied one or more predefined expectations. )[0056]

Regarding claim 3, Stenneth discloses the trigger event corresponds to an airbag deployment, unauthorized movement of the idle vehicle, or an impact sustained by the idle vehicle. (priority between one or more sensor when they have not satisfied predefined expectations - camera and braking sensor attributes, airbags, etc. [0056, 0070])

Regarding claim 6, Stenneth discloses to select a selected transmission method from one or more transmission methods to transmit the message, and wherein to transmit the message to the one or more connected devices occurs via the selected transmission method. (wireless access technologies available for the vehicle to transmit to a cloud, nearby vehicles, mobile terminals using cellular, short-range, WiFi, etc. [0036, 0059-0060]  

Regarding claim 7, Tan discloses to determine a predicted energy consumption associated with transmitting the message via one or more transmission methods, and wherein selecting the selected transmission method is based at least in part on the predicted energy consumption.(Tan teaches an onboard controller automatically controls the onboard communication device to communicate with at least one of the external data sources based on a detected vehicle power supply level in relation to the threshold vehicle power supply level. [0022, 0057]

Regarding claim 9, Stenneth discloses the message further includes the current sensor data and an intended destination of the message.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth (2015/0244826) in view of Tan (2014/0244104) and further in view of Hayward (9,836,062).

Regarding claim 10, the analysis used for claim 1 applies as the claims contain similar features. Stenneth teaches sending a message indicating that a trigger event has occurred at a vehicle. [0072-0073] and Fig. 9. Tan also discloses the operation(s) occurring when a vehicle is stationary, parked, idle, etc.
Stenneth with Tan doesn’t explicitly disclose determining that the trigger event impacts additional vehicles; and generating a second message for delivery via one or more relay devices. 
In an analogous art, Hayward teaches - transmit the telematics and/or other data collected via wireless communication and/or data transmission to a second computing device such as a second mobile device (or another driver), a second and smart vehicle, a remote server, and/or road side infrastructure (smart street signs or road posts, smart toll booths, etc.). After which, the second and remote computing device may analyze the telematics and/or other data that is collected in real-time, or near real-time, to determine traffic or travel events in real-time, Vehicle can communicate directly and/or indirectly. (Col:8, Ln:15-24) (Col:10, Ln:58-67) (Col:11, Ln:1-47) (Col:14, Ln:43-56) and Figs. 1, 2 & 7.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have combined the transmission techniques of Hayward with the system of Stenneth/Tan to enhance the communications requirements to include a wider distribution of transceivers available for the vehicle to transmit to.  The modification of Stenneth/Tan with the Hayward battery saving technique would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results without undue experimentation.
It would have been obvious to have combined the prior art as noted above for the following dependent claims as well.

Regarding claim 11, Hayward discloses the one or more relay devices include at least one of a user device other than an additional vehicle or an infrastructure device, the infrastructure device corresponding to one of a connected traffic control device, a connected stop sign, a road-side sensor, or an embedded road sensor. (Col:11, Ln:1-47) (Col:14, Ln:43-56)

Regarding claim 12, Hayward teaches and/or suggests determining a location of the idle vehicle, based at least in part on the first message; and identifying the additional vehicles based at least in part on proximity to the location of the idle vehicle, and wherein the second message further includes computer-executable instructions to relay the second message via the one or more relay devices to the additional vehicles. (a first vehicle location (and associated with a travel or traffic event) may be compared with a second vehicle location, current route,..) (Col:15, Ln:39-67) (Col:26, Ln:21-52) (Col:27, Ln:19-36) and Figs. 3 & 5.

Regarding claim 13, Hayward teaches and/or suggests determining a vehicle type of the idle vehicle, the vehicle type corresponding to one of an emergency vehicle or a civilian vehicle; and identifying the additional vehicles is based at least in part on the vehicle type. (These signals may be broadcasted from a mobile computing device carried by emergency response personnel and triggered upon the vehicle approaching) (Col:15, Ln:39-67) (Col:16, Ln:1-11)

Regarding claim 14, Stenneth teaches and/or suggests analyzing the first message to identify a priority, and wherein, generating the second message is based at least in part on the priority. (The platform may store one or more sensor data based, at least in part, on priority information, cache ability information, cache duration information, or a combination thereof. ([0041] and Fig. 10)  Vehicle may need to transmit sensor data aggressively if the vehicle has not satisfied one or more predefined expectations. )[0056]

Claims 4, 5, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth (2015/0244826) in view of Tan (2014/0244104) and further in view of Hrabak (8,660,549).

Regarding claim 4, Stenneth with Tan doesn’t explicitly disclose determining an energy resource consumption associated with transmitting the message to the intended destination; and determine a remaining battery capacity of a battery onboard the idle vehicle, and wherein, to transmit the message to the one or more connected devices to the intended destination is based at least in part on the remaining battery capacity.
In an analogous art, Hrabak teaches - depending on the battery charge level and/or the calculated battery charge level rate of change, the vehicle telematics unit can determine if the battery usage is above/below one or more predetermined thresholds, and based on that determination direct the wireless device to change the wireless protocol it uses to communicate over a second wireless communication channel. (Col:2, Ln:37-67) (Col:8, Ln:24-30) and Figs. 1 & 2.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have considered the power loss due to the available transceivers on-board and select the mode of transmission based on that and the proximity to the receiver(s) involved.  Using Hrabak in the system of Stenneth/Tan would have allowed for more in-depth monitoring of the available charge which was also considered briefly in Stenneth and Tan. The modification of Stenneth/Tan with the Hrabak battery saving technique would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results without undue experimentation.

Regarding claim 5 Stenneth generate a baseline sensor data that represents a nominal idle condition of the idle vehicle, and wherein, inferring the trigger event is further based at least in part on a comparison of the current sensor data with the baseline sensor data. [0041, 0056]

Regarding claim 8,  Hrabak discloses to determine a priority associated with the message, and wherein selecting the selected transmission method is based at least in part on the priority. (depending on the battery charge level and/or the calculated battery charge level rate of change, the vehicle telematics unit can determine if the battery usage is above/below one or more predetermined thresholds, and based on that determination direct the wireless device to change the wireless protocol it uses to communicate over a second wireless communication channel. (Col:2, Ln:37-67) (Col:8, Ln:24-30) and Figs. 1 & 2.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have considered the power loss due to the available transceivers on-board and select the mode of transmission based on that and the proximity to the receiver(s) involved.  Using Hrabak in the system of Stenneth/Tan would have allowed for more in-depth monitoring of the available charge which was also considered briefly in Stenneth and Tan. The modification of Stenneth/Tan with the Hrabak battery saving technique would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results without undue experimentation.)

Regarding claim 15, the analysis used for claim 1 applies as the claims contain similar features. 
Additionally, Hrabak teaches - depending on the battery charge level and/or the calculated battery charge level rate of change, the vehicle telematics unit can determine if the battery usage is above/below one or more predetermined thresholds, and based on that determination direct the wireless device to change the wireless protocol it uses to communicate over a second wireless communication channel. (Col:2, Ln:37-67) (Col:8, Ln:24-30) and Figs. 1 & 2.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have considered the power loss due to the available transceivers on-board and select the mode of transmission based on that and the proximity to the receiver(s) involved.  Using Hrabak in the system of Stenneth/Tan would have allowed for more in-depth monitoring of the available charge which was also considered briefly in Stenneth and Tan. The modification of Stenneth/Tan with the Hrabak battery saving technique would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results without undue experimentation.

Regarding claim 16, Hrabak teaches determining a remaining battery capacity of the vehicle system; and determining a predicted energy consumption associated with one or more transmission methods, and wherein, selecting the selected transmission method is based at least in part on the predicted energy consumption. (Col:2, Ln:37-67) (Col:8, Ln:24-30). and Fig 2.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth (2015/0244826) in view of Tan (2014/0244104) and further in view of Hrabak (8,660,549) and of Hayward (9,836,062)..

The subject matter of claims 17-20 has been addressed in previous claims. The combined prior art would have been suitable reference for one of ordinary skill in the art before the effective filing date of the claimed invention. 
Regarding claim 17, the analysis used for claim 10 applies as the claims contain similar features. 
Regarding claim 18, the analysis used for claim 11 applies.
Regarding claim 19, the analysis used for claim 14 applies.
Regarding claim 20, the analysis used for claim 12 applies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-9,843,647 B2
Stenneth, Leon
12-2017
US-2008/0015748 A1
Nagy, David
01-2008
US-2012/0177061 A1
Stahlin et al.
07-2012
US-2015/0032291 A1
Lowrey et al. 
01-2015
US-2015/0279125 A1
Chronowski et al.
10-2015


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon at telephone number (571) 270-7795 and/or fax number (571) 270-8795.  The examiner can normally be reached Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/WILLIAM NEALON/Primary Examiner, Art Unit 2643